Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to ineligible subject matter.  

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

The claim is directed to an abstract idea in the form of a mathematical relationship without significantly more. Claim 1 requires a circuit model configuration component that determines parameter data associated with a circuit model of a biological brain and a circuit model simulation component that simulates the circuit model based on the parameter data. Applicant’s specification, in paragraph 0028, defines this configuration process as the determining of brain parameters modeled in a circuit model, based upon a medical image. Few details as to exactly how this is accomplished are provided, although various examples as to what is modeled are provided (receptor expression levels, etc.). It is not discussed really at all as to how this operates in a circuit model, or how any simulation is performed. What is clear, is that the process is merely a vaguely claimed mathematical modeling process under the broadest reasonable interpretation. 
It must be determined whether the claim as a whole integrates the recited judicial exception into a practical application. In this instance, it does not. The claim merely provides the output (vaguely defined treatment data) of the mathematical modeling process. A computer is claimed, but as described in the specification in paragraphs 0065 - 0070, the computer is merely a general purpose computer, upon which the mathematical modeling is performed. Applicant does assert that the modeling is beyond what can be done with the human mind, and is not abstract, for example, in paragraphs 0025 and 0032. However, applicant provides no real evidence of this assertion, and indeed seems to assert that the advantages of the computer are simply the generic and well understood advantages of the computer environment, such as speed, complexity of data, etc. Thus, the claimed invention is not integrated into a practical application, as the computer does not add significantly more to the abstract idea.   

Claims 2, 7 describe further details regarding what is modeled from the image data in the circuit model (e.g. receptor levels). It is just further vague description of the mathematical process and thus claim 2 is also directed to ineligible subject matter. 

Claims 3-6 require wherein the mathematical process analyzes PET imagery to determine model data, and uses a voxel modeler (including medical condition data comprising normal ranges) to generate parameter data. These are also just further details of the mathematical modelling process, and claims 3-4 are also directed to ineligible subject matter. 


Claims 8-9, 12, and 17, require an undefined optimization process based upon patient identity, which is just a further details of the mathematical modeling process, and thus claim 8 is also ineligible. 

Claim 10 requires repetition of the process of claim 1, and is ineligible as described above with regard to claim 1. 

Claim 11, 14-16, and 20, require determining whether or not there is data to proceed with or ending and presenting the data. This would just be a part of the mathematical modeling process, and does not render the claims eligible for the same reasons set forth with regard to claim 13. 

Claim 13 – see the rejection of claims 1-2 and 5. 

Claims 18-19 – see the rejection of claims 1 and 2. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(a) for failing to comply with the enablement requirement.

Claim 1 – as discussed in the rejection under 35 U.S.C. 101 above, the claimed invention is directed to a modeling and simulation process. The specification does not disclose how any simulation is performed. There is much discussion about what is simulated, what parameters can be modeled, and so forth. However, there appears to be no discussion whatsoever about how any actual simulation process is performed. Thus one of ordinary skill in the art would not be capable of building and utilizing applicant’s invention as claimed. Independent claims 13 and 18 are rejected in the same fashion as claim 1. The dependent claims are rejected for their inheritance of the above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al. (US 2005/0187461) in view of Schneider et al. (US 2009/0114849) and Geertz et al. (US 2007/0106479). 

Regarding claims 1-2, 7, 13, and 18, Murphy discloses a computerized medical simulation system comprising modeling components for determining parameters associated with a biological model of an organ, and a simulation component that simulates the model based upon the parameter data to generate treatment data, including type and location data, associated with said organ. See paragraphs 0089-0090 and 0126.

Murphy does not disclose wherein the model is a neural circuit model, and it is not explicitly disclosed wherein the model pertains to the brain (receptor pattern data, and receptor expression levels associated with imaging data). However, the use of neural circuit models for modeling and simulation is established, as is disclosed by the system of Schneider in paragraph 0043. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing, to consider using such a modeling scheme with the Murphy system, in order to provide accurate and diverse modeling data. Modeling and simulating brain functions including receptor patterns and expression levels is also established, as is disclosed by system of Geertz in paragraph 0106. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing, to consider this with the Murphy system, in order to allow for various scenarios. 

Regarding claim 3, Murphy discloses PET images in paragraph 0099 for modeling data, but does not discloses wherein they are used to calculate brain receptor pattern data. However, modeling receptor data is established, as is disclosed by Gaertz in paragraph 0106. It would have been been obvious to one of ordinary skill in the art at the time of applicant’s filing, to consider this with the Murphy system, in order to provide accurate parameter data.  

Regarding claims 8-9, 19, Murphy discloses parameter optimization based upon patient medical conditions in paragraph 0191. The use of a circuit neural model would be obvious as described above with regard to claim 1. 

Regarding claims 10, 14-16, and 20, Murphy discloses wherein the process repeats until there is no data remaining, and then provides output to an external system. See paragraph 0224. The use of imaging data and a circuit neural model would be obvious as described above with regard to claim 1.  

Regarding claim 11, Murphy discloses wherein the system ranks treatments based upon treatment data, including information about treatment type and location. See paragraphs 0156-0157 and 0191. The use of a circuit neural model would be obvious as described above with regard to claim 1.

Regarding claim 12, 17, Murphy discloses wherein the system improves the models. See paragraph 0190. The use of a circuit neural model would be obvious as described above with regard to claim 1.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al. (US 2005/0187461) in view of Schneider et al. (US 2009/0114849) and Geertz et al. (US 2007/0106479) and also Hoff et al. (US 10,650,512). 

Regarding claims 4-6, Murphy does not disclose a voxel modeler for simulating segments of imaging data based on medical condition data indicative of properties associated with a normal range for medical conditions. However, this is established with regard to modeling systems, as is established by the imaging analysis system of Hoff in col. 4:49 – col. 5:6. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing, to consider this with the Murphy system, in order to provide accurate simulation and model data.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A MUSSELMAN whose telephone number is (571)272-1814. The examiner can normally be reached Monday - Thursday, 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN M THAI can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY A. MUSSELMAN
Primary Examiner
Art Unit 3715



/TIMOTHY A MUSSELMAN/Primary Examiner, Art Unit 3715